            Case 2:06-cr-20005-JWL Document 110 Filed 01/27/21 Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                 Case No. 06-20005-JWL
                                       )
VIRGIL WINSTON,                        )
                                       )
                      Defendant.       )
                                       )
_______________________________________)


                             MEMORANDUM AND ORDER

       This matter comes before the Court on defendant’s amended pro se motion1 for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 100). For the reasons

set forth below, the Court grants the motion.



       I.       Background

       On July 13, 2006, a jury convicted defendant of being a felon in possession of a

firearm in violation of 18 U.S.C. § 922(g)(1). On November 6, 2006, the Court sentenced

defendant to a term of imprisonment of 235 months and a three-year period of supervised

release. The Court determined that defendant had at least three prior convictions for violent

felonies or serious drug offenses, and that he therefore qualified for an enhanced sentence


       1
          The Federal Public Defender’s Office declined to get involved with this motion
initially, but it subsequently entered an appearance to file a reply brief on defendant’s
behalf.
        Case 2:06-cr-20005-JWL Document 110 Filed 01/27/21 Page 2 of 7




under the Armed Career Criminal Act, 18 U.S.C. § 924(e). Because of that designation,

defendant was subject to a mandatory minimum sentence of 15 years, and the sentencing

guidelines provided an advisory range of 188 to 235 months. In imposing a sentence at the

high end of that range, the Court cited defendant’s history, beginning as a juvenile, of

antisocial and dangerous behavior.

       Defendant has been in custody for this offense since May 26, 2006, and he is

presently incarcerated at FCI Elkton. Defendant asserts that his current release date is in

January 2023; the Government states that his projected good-time release date is February

19, 2023. Defendant now moves for a reduction of his sentence to time served, pursuant

to Section 3582.



       II.    Exhaustion

       18 U.S.C. § 3582(c)(1)(A) allows a defendant to bring a motion for reduction of a

term of imprisonment “after the defendant has fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” See id. On July 8, 2020, the Court ruled that defendant had not

satisfied this exhaustion requirement before bringing his initial motion for compassionate

release under Section 3582 because his request to the warden cited a different basis for

relief (his argument that he would not receive as harsh a sentence if sentenced today for

the same offense) than the basis cited in the motion (the COVID-19 pandemic and his

specific medical conditions). The Court thus dismissed the motion for lack of jurisdiction.

                                              2
           Case 2:06-cr-20005-JWL Document 110 Filed 01/27/21 Page 3 of 7




          In his amended motion, filed on December 7, 2020, defendant states that he

submitted a written request to his warden on October 8, 2020, in which he requested early

release because of his medical issues and the COVID-19 virus. Defendant has attached a

copy of that request to his motion, and he asserts that he has received no response to his

request. Thus, it appears that defendant made a request to the warden more than 30 days

before he filed his motion, as required by the statute. The Government does not dispute

that defendant has satisfied the exhaustion requirement this time. The Court will therefore

exercise jurisdiction and consider the motion on its merits.



          III.   Analysis

          Section 3582(c)(1)(A) provides that a court may reduce a term of imprisonment for

“extraordinary and compelling reasons.” See id. The moving defendant bears the burden

of establishing that such a “compassionate release” is warranted under the statute. See

United States v. Jackson, 2020 WL 2812764, at *2 (D. Kan. May 29, 2020) (Lungstrum,

J.) (citing cases). A court exercises its discretion in ruling on such a motion. See id. (citing

cases).

          The applicable statute provides that a court, after considering the applicable Section

3553(a) factors, may reduce a sentence if it finds that extraordinary and compelling reasons

warrant the reduction and “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” See 18 U.S.C. § 3582(c)(1)(A). The

applicable policy statement may be found at U.S.S.G. § 1B1.13. In Section 1B1.13, the



                                                3
           Case 2:06-cr-20005-JWL Document 110 Filed 01/27/21 Page 4 of 7




Sentencing Commission added the requirement that the defendant not be a danger to the

safety of another person or the community. See id.

               A.    Extraordinary and Compelling Reasons

       Defendant argues that extraordinary and compelling reasons for his immediate

release exist because of his age and medical condition, which create an increased risk of

his serious harm from the ongoing COVID-19 coronavirus pandemic. Defendant is now

64 years old, and as conceded by the Government based on his medical records, he suffers

from chronic obstructive pulmonary disease (COPD), diabetes, and hypertension, and has

undergone prostate surgeries. The Government concedes that, under Department of Justice

policy, an inmate with a documented condition identified by the Centers for Disease

Controls (CDC) as one that creates a higher risk of harm from COVID-19 – including

COPD and diabetes – from which the inmate is not expected to recover is deemed to have

established an extraordinary and compelling reason for compassionate release under

Section 3582. Thus, the Government does not dispute in this case that defendant’s age and

medical condition, which place him at a higher risk of serious harm from the virus, provide

the necessary “extraordinary and compelling reason” for defendant’s immediate release.2

               B.    Danger to the Community / Section 3553(a) Factors

       As noted above, even if extraordinary and compelling reasons for relief exist, the

Court must still consider whether release is appropriate in light of the Section 3553(a)

factors and whether the defendant would be a danger to the safety of the community.


       2
        In addition, according to the Bureau of Prisons website, more than half of Elkton
FCI’s 1,400 inmates have contracted the virus at some point.
                                            4
        Case 2:06-cr-20005-JWL Document 110 Filed 01/27/21 Page 5 of 7




Section 3553(a) provides that in determining a sufficient sentence, a court should consider

various factors, including the nature of the offense; the history and characteristics of the

defendant; the need for the sentence to reflect the seriousness of the offense, provide a just

punishment, provide adequate deterrence, and protect the public; the applicable sentencing

guideline range; and the need to avoid unwarranted disparities among similar defendants

guilty of similar conduct. See 18 U.S.C. § 3553(a).

       In opposing the present motion on the basis of the Section 3553(a) factors, the

Government relies primarily on defendant’s extensive prior criminal history, which it

argues also calls into question whether defendant’s release would present a danger to the

community. The Government also notes that defendant has been cited for numerous

disciplinary infractions while serving his present sentence. The Government argues that

the need for a just punishment that reflects a respect for the law demands that defendant

serve the two years remaining in his sentence.

       The Court concludes in its discretion, however, that a reduction of defendant’s

sentence to time served is appropriate upon consideration of both the extraordinary and

compelling reason presented by his increased medical risk and the Section 3553(a) factors

relating to the imposition of a sufficient sentence for his offense. Defendant’s prior history

was accounted for through the enhancement of his sentence as an armed career criminal

under Section 924(e), which designation led to a 15-year minimum sentence and a

sentencing range of 188 to 235 months. If he had received a sentence in the middle of that

range, his term of imprisonment would now be ending. Thus, there would be no real

sentence disparity here, as he has already served the average term for this offense for an

                                              5
           Case 2:06-cr-20005-JWL Document 110 Filed 01/27/21 Page 6 of 7




armed career criminal. At the same time, the extraordinary and compelling circumstance

of his medical risk may only be remediated by an immediate release. The Court thus

concludes that defendant has served a sufficient sentence, and a reduction to time served is

warranted.

       The Government also cites defendant’s disciplinary record, but it appears from

records submitted with the Government’s brief that none of those infractions involved

physical violence or weapons, and that defendant has had only one infraction of any kind

since 2016. In light of that recent record of non-violence, which the Court deems more

relevant than prior offenses committed more than 15 years ago, the Court is persuaded that

defendant’s release a mere two years early, after serving nearly 15 years in prison, does not

present a danger to the community. The Court notes in that regard, that defendant remains

subject to the supervision of the United States Probation Office, as his three-year term of

supervised release remains in effect.3

       The Court therefore grants the motion, and defendant’s sentence is hereby reduced

to time served. The Court will enter a separate order effecting defendant’s release.



       IT IS THEREFORE ORDERED BY THE COURT THAT defendant’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. # 100) is hereby

granted.




       3
           The Probation Office has approved defendant’s release plan.
                                              6
 Case 2:06-cr-20005-JWL Document 110 Filed 01/27/21 Page 7 of 7




IT IS SO ORDERED.


Dated this 27th day of January, 2021, in Kansas City, Kansas.


                                        s/ John W. Lungstrum
                                        John W. Lungstrum
                                        United States District Judge




                                    7
